Citation Nr: 1829415	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  12-09 212	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether vacatur of the January 2018 Decision and Remand of the Board of Veterans' Appeals is warranted.

2. Whether the Veteran's character of discharge from service for the period from November 8, 1999, to March 19, 2003, is a bar to Department of Veterans Affairs (VA) benefits.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, dysthymic disorder, depression, and/or personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The appellant served on active duty from November 1995 to March 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision and a June 2011 rating decision by the VA Regional Office (RO) in Roanoke, Virginia.

The October 2010 administrative decision found that the Veteran's discharge for the period of service from November 8, 1995, to November 8, 1999, was under honorable conditions for VA purposes, and the discharge for the period of service from November 8, 1999, to March 19, 2003, was under dishonorable conditions for VA purposes.  

The June 2011 rating decision denied service connection for anxiety disorder, claimed as dysthymic disorder, depression, psychosis, personality disorder.

The Veteran testified at a videoconference hearing before the undersigned in September 2017, and a transcript of that hearing is of record.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

The Board received notice that the Veteran passed away in December 2017.  As a matter of law, an appellant's claims do not survive his or her death. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Breedlove v. Shinseki, 24 Vet.App. 7, 21   (2010) (per curiam order) ("[I]f, when a veteran has died while an appeal is pending here, no one seeks substitution or the person seeking substitution is not an eligible accrued-benefits claimant, then Board vacatur and dismissal of the appeal would be the appropriate action."). Since no individual has sought an application for substitution, it is appropriate for the Board to dismiss the claim for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

Accordingly, the January 2018 Board decision is vacated.


FINDING OF FACT

The Veteran died in December 2017.


CONCLUSION OF LAW

Because the Veteran died, the Board has no jurisdiction to adjudicate the merits of the claim. 38 U.S.C.A. § 7104 (a) (2012); 38 C.F.R. § 20.1302  (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389 , § 212, 122 Stat. 4145, 4151  (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, subsequent to his Board hearing but prior to the adjudication of his remaining appeals, the Veteran died.  As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). Accordingly, these appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104 (a) (2014); 38 C.F.R. § 20.1302  (2017).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claims brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of these claims does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion. See 38 U.S.C. § 5121A  (2012); 38 C.F.R. §§ 3.1010 , 20.1302 (2017); 79 Fed. Reg. 52982-84  (September 5, 2014). A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the Veteran's death. 38 C.F.R. §§ 3.1010 (b), 20.1302(a) (2017). If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302 (a), 20.900(a)(2) (2017).












ORDER

The appeal as to whether the Veteran's character of discharge from service for the period from November 8, 1999, to March 19, 2003, is a bar to Department of Veterans Affairs (VA) benefits is dismissed.

The appeal as to entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, dysthymic disorder, depression, and/or personality disorder is dismissed.




	                        ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




